
	
		I
		111th CONGRESS
		1st Session
		H. R. 2077
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2009
			Mr. Gutierrez (for
			 himself, Mrs. Napolitano,
			 Mr. Lipinski,
			 Mr. Grijalva, and
			 Mr. Rothman of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Worker Adjustment and Retraining
		  Notification Act to require notifications under that Act for mass layoffs that
		  occur at more than one site of an employer and to increase penalties for
		  violation of the Act.
	
	
		1.Short titleThis Act may be cited as the
			 Alert Laid off Employees in Reasonable
			 Time Act.
		2.Mass layoffs of a
			 single employer at multiple sites
			(a)In
			 generalSection 2(a)(3) of
			 the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101(a)(3)) is
			 amended—
				(1)in
			 subparagraph (B)(ii) by inserting or after the semicolon;
			 and
				(2)by adding at the
			 end the following:
					
						(C)results in an employment loss for a single
				employer at more than 1 site of employment during any 30-day period for—
							(i)(I)at least 33 percent of
				the employees of the employer (excluding any part-time employees); and
								(II)at least 50 employees (excluding any
				part-time employees); or
								(ii)at least 500
				employees (excluding any part-time
				employees);
							.
				(b)Conforming
			 amendmentSection 3(a)(2) of such Act (29 U.S.C. 2102(a)(2)) is
			 amended by striking to the State and inserting in the
			 case of a plant closing or mass layoff described in section 2(a)(3)(B), to the
			 State.
			3.Increased
			 penaltiesSection 5(a)(1)(A)
			 of the Worker Adjustment and Retraining Notification Act (29 U.S.C.
			 2104(a)(1)(A)) is amended by striking back pay and inserting
			 two times the amount of back pay.
		
